Ingraham, J. (dissenting):
I dissent. I think the court had power to appoint the receiver where it appeared that the defendant was a non-resident and had expressly instructed his representatives not to pay any ground rent, taxes or interest on the mortgaged premises., A large amount of ground rent,and taxes was due for which no provision was made and the whole interest of the mortgagor and mortgagee'-in the premises was jeopardized by the failure to pay the ground rent and taxes. If the defendant had been within this State where notice could have been served the proposition would have- been different, but under this covenant I think, there was nothing to justify the inference that when the owner' of the property departed from this State he would have to be followed and. served before a receiver could- be appointed. The provision as to service of notice had reference to a notice that could- be served within the jurisdiction of the court and the defendant by departing from the jurisdiction of the court rendered nugatory that provision.
*323I think a proper case was made, for the exercise of the discretion •of the court.; that the'appointment was regular,' and the- order should be affirmed.
Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs.